Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to communication filed on 9/8/2020.
Claims 1-13 are presented for examination.  

Drawings
The drawings received on 9/8/2020 are accepted.

Specification
The specification filed on 9/8/2020 has been accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 recites the limitation "the biometric signature”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumawat et al. (U.S. Patent Publication No. US20190034914A1), in view of Butler et. Al. (U.S. Patent No. 10762496).

Regarding claim 1, Kumawat teaches a method for authenticating dynamically generated virtual credit card (VCC) data or virtual account number (VAN) data assigned to an electronic account for network 5distribution to one or more than one transaction device for use in electronic transacting including the steps: 
(a) issuing from a first service entity having a first server connected to the network, one or more money accounts to a user owning the one or more than one transaction device, the one or more money accounts stored at the first service entity or at 10a second service entity having a second server connected to the network as account transaction data on at least one data repository connected to the network, the one or more money accounts authenticated to the user by at least one biometric sample submitted to the first or second service entity for repeated reference to authenticate the user; 
(b) requesting a dynamic virtual credit card number or a virtual account number 15from the second or first service entity, or from a third service entity having a server connected to the network, the request generated through a mobile service application running on the one or more than one transaction device to represent the transactional data of one of the one or more money accounts; (e) upon successful verification result in (d), sending the verification and request data to the issuing first service entity over the network from the second service entity, or 25to the third service entity of (b).  (f) upon receiving verification success and request data of (e), generating at the first, second or third service entities a VCC or a VAN and sending that and confirmation of active status of the VCC/VAN to the one or more than one transaction device or to one- 23 of the other service entities for subsequent distribution to the one or more than one transaction device, (receive, through the input port, a request from a digital wallet application to store a virtual card account number, the virtual card account number being generated from an originating account number to which the virtual card account number is linked; identify an issuer of the originating account number; transmit, through the output port, a query to the issuer to verify the linkage of the virtual card account number to the originating account number; acquire, through the input port, a verification result from the issuer; and convey, through the output port, the verification result to the digital wallet application, whereby the digital wallet application allows the storage of the virtual card account number, in response to a successful verification result., [0006],   Data from the payment terminal 118 intended for the issuer server 106 is routed through one or more entities in the payment network 116 before reaching the issuer server 106, while data from the issuer server 106 intended for the payment terminal 118 is routed back through the same one or more entities, [18-21], see also Fig. 1.

Kumawat substantially discloses the claimed invention, however does not explicitly disclose (c) submitting at least one or a combination of biometric samples to the second or 20first entity servers to obtain user verification for the request of (b); (d) comparing the submitted biometric signature(s) to the biometric signature of (a);. Kumawat teaches after the issuer server 106 receives 110 the query to verify the validity of the virtual card account number, the issuer server 106 may execute a two factor authentication process with the digital wallet application, [27].
However, Butler teaches verification comprises user 101 biometric information, such as a fingerprint of the user 101, a retinal scan of the user 101, or a voice recording of the user 101. In an example embodiment, the account management system 130 saves the user 101 verification information in the data storage unit 135 and associates the user 101 verification information with the user 101 digital wallet account. In this example embodiment, the account management system 130 may the user's 101 identity by comparing received user 101 verification saved user 101 verification information, Col.13 ln 1-12.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system as disclosed by Kumawat to include limitations as taught by Butler in order to provide direct access to payment account information associated with a user's digital wallet, [Background]. 

Regarding claims 1-13, Kumawat teaches (a) the first service entity is a financial institution 5that issued the money account or accounts and wherein the second service entity is a wallet account service, [0008]; Butler teaches the biometric sample is one or a combination of a fingerprint scan, a voice sample, a facial recognition image, or an electrocardiogram 10sample, Col.13 ln 1-12. Kumawat teaches the one or more transaction device is a mobile phone, or a dynamic smart card wirelessly paired to a mobile phone, [18]; 15the mobile service application is running of a transaction device that is a mobile phone, [18]; 
Butler teaches the one or more than one biometric samples include a fingerprint scan submitted to the wallet account service, which in turn contracts 20with the financial institution, Col.13 ln 1-13 and Kumawat teaches generating and activating the VCC/VAN requested or for activation of the VCC/VAN requested, the VCC/VAN generated by the wallet service or the third service entity, 
the third service entity generates the dynamic 25VCC/VAN numbers as a specialized service on demand, [18-19]; the comparison is made at the wallet account service functioning as the second service entity, [25];
the second service entity is the wallet account service and the first service entity is the financial institution that issued the one or more money accounts, Fig. 1
5the VCC or VAN includes a card number, an expiration time or date, and a credit verification value (CVV), [28-29]; the VCC or VAN has a time to live measured in hours, the VCC or VAN may be used for a stated number of transactions, the VCC or VAN may be used for a single 15transaction, [17]; the VCC or VAN is used by a dynamic smart card at a point of sale terminal (POS) having a card reader, [20]; 20the VCC or VAN is used by a mobile phone having a near field communications (NFC) chip at a POS having an NFC interface, [32], the VCC or VAN is distributed to a wearable transaction device in the form of a watch, (design).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627